Citation Nr: 0619301	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to October 27, 2003, 
for a grant of service connection for residuals of a 
laceration and surgical repair of the left (non-dominant) 
extensor pollicis longus.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2005), once a complete or substantially complete application 
has been received, VA must notify the claimant of any 
information and medical or lay evidence that is necessary to 
"substantiate the claim."  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims held that 38 U.S.C.A. § 5103 notice in a 
claim for service connection consists of five elements:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id. at 484. 

While VA's November 2003 letter fulfills the notice 
requirements for elements (1) through (3); element (5), 
addressing how an effective date would be assigned for the 
appellant's surgical repair of the left (non-dominant) 
extensor pollicis longus was not addressed in a nondecisional 
document prior to the November 2004 statement of the case.  
Most significantly, since the November 2004 statement of the 
case, the claim was not readjudicated after affording the 
appellant an opportunity to respond.  Hence, under 
38 U.S.C.A. § 5103, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed.Cir. 2006); and Pelegrini v. Principi, 18 Vet. App 112 
(2004), due process requires further development.

Accordingly, this case is REMANDED for the following action:

1.  The RO should send the claimant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation addressing how an 
effective date is assigned in a claim 
arising from an initial rating decision 
assigning service connection.  Dingess.

2.  The RO should contact the veteran and 
request that he identify any additional 
evidence which would tend to establish 
entitlement to an earlier effective date 
for the grant of service connection.  
Thereafter, the RO should undertake all 
appropriate development.

3.  Thereafter, the RO must readjudicate 
the claim of entitlement to an effective 
date prior to October 27, 2003 for 
service connection for residuals of a 
laceration and surgical repair of the 
left (non-dominant) extensor pollicis 
longus.  If the claim remains adverse a 
supplemental statement of the case should 
be issued and the appellant offered an 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


